REGAN, Judge.
This litigation emanates from the same accident, the facts and pertinent issues of which are identical as those revealed in the case of Sterling v. LaPlace, La.App., 79 So.2d 163. Therein we expressed the opinion that the accident was caused through the sole negligence of the defendant, La-Place.
*165There appears in the record a stipulation which reveals that the amount of the damages claimed by the, plaintiff is correct.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.